COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN THE MATTER OF THE ESTATE                                        No. 08-15-00316-CV
OF MILDRED WHITE HARDING,                        §
DECEASED.                                                               Appeal from the
                                                 §
                                                                       Probate Court No. 1
                                                 §
                                                                 of El Paso County, Texas
                                                 §
                                                                  (TC# 2014-CPR02255)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellants’ unopposed motion to dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order costs of the appeal are taxed against the party

incurring them, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF DECEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.